ELLETT, Justice:
This is the second appeal in this matter. The facts were set out in our former opinion reported in 24 Utah 2d 277, 470 P.2d 261 (1970). In the former case the trial judge had granted a summary judgment in favor of the defendant upon the grounds that it could contest the policy because the insured had committed suicide. We there held that the period for contesting the contract on the basis of suicide had expired, and remanded the case for a trial on the merits, saying, “ * * * [Tjhat a summary judgment was inappropriate because there were disputed issues of material facts.”
The issues to be determined on trial are whether or not the decedent was guilty of fraud in knowingly and wilfully misstating or withholding facts from the insurance company for the purpose of inducing the defendant to reinstate the policy and whether or not the defendant was deceived thereby and reinstated the policy when it would not have done so had it known the true situation.
After remand of the matter, the plaintiff then moved for summary judgment. The trial court denied the motion, and we permitted an interlocutory appeal to be taken from that ruling. The ruling of the trial court was correct and is, therefore, affirmed. The case is remanded for such further proceedings as may be proper in the matter. Respondent is awarded its costs.
CALLISTER, C. J, and TUCKETT, HENRIOD and CROCKETT, JJ., concur.